Citation Nr: 1003699	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-16 780	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for major depressive disorder/ posttraumatic stress 
disorder (PTSD) prior to October 27, 2005.

2.  Entitlement to an increased evaluation in excess of 30 
percent for major depressive disorder/ PTSD prior to January 
2, 2008.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to July 12, 2007.  

4.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss from July 12, 2007.

5.  Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to exposure to an herbicide agent. 

7.  Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from December 2005 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which denied the benefits 
sought on appeal.  

The Board notes that in an April 2007 rating decision, the RO 
granted an increased 30 percent evaluation for major 
depressive disorder/ PTSD, effective October 27, 2005.  In a 
December 2007 rating decision, the RO granted an increased 10 
percent evaluation for bilateral hearing loss, effective July 
12, 2007.  In an August 2009 rating decision, the RO granted 
a 100 percent evaluation for major depressive disorder/ PTSD, 
effective January 2, 2008.  The Board, accordingly, has 
recharacterized the issues on appeal. 



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
October 1967 to November 1969.

2.	On November 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of all issues on appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


